Citation Nr: 1020572	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to July 
1946.  He died in December 2005.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2006 rating action 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

In January 2010, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the appellant 
and her representative.  The appellant was afforded 60 days 
to provide additional argument or evidence.  She responded in 
March 2010 that she had no additional evidence or argument 
that she wished for the Board to proceed in the adjudication 
of her appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in December 2005; his death certificate 
listed the immediate cause of death as atherosclerotic 
cardiovascular disease.

2.  At the time of the Veteran's death, service connection 
was in effect for ankylosis of the right knee, rated as 30 
percent disabling; residuals of shell fragment wound, right 
thigh, Muscle Group VIII, with residuals of ligation of the 
right femoral artery, rated as 30 percent disabling; 
residuals of shell fragment wounds, left leg, rated as 20 
percent disabling; residuals of shell fragment wounds, right 
leg and ankle, evaluated as 10 percent disabling; residual 
scarring due to shell fragment wound of the right deltoid, 
rated as noncompensable; Raynaud's disease of the right foot, 
rated as noncompensable; residual scarring due to shell 
fragment wound of the right buttock, rated as noncompensable; 
residual scarring due to shell fragment wound between the 
left little and ring fingers, rated as noncompensable; 
residual scarring due to shell fragment wound of the neck, 
rated as noncompensable; and residual scarring due to shell 
fragment wound of the left thigh, rated as noncompensable

3.  The preponderance of the evidence is against the finding 
that the atherosclerotic cardiovascular disease that caused 
the Veteran's death had its onset in service or within one 
year of service discharge or was otherwise related to active 
service, to include his service connected disabilities.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in August 2006 that fully addressed all four 
notice elements.  The letter informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Therefore, she was 
"provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

An August 2006 notice letter to the appellant did not provide 
with notice with respect to (1) and (2), above; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.   
Specifically, at the December 2009 Travel Board hearing, the 
appellant argued that the Veteran's atherosclerotic heart 
disease did not have its onset in service, but was rather 
caused by all of the disabilities he had related to service.  
The appellant has also demonstrated actual knowledge that she 
can establish that the cause of the Veteran's death was 
related to service.  For example, her main claim is that the 
Veteran developed atherosclerotic heart disease secondary to 
femoral artery surgery and fusion of the knee, and she has 
provided a private medical opinion to support her assertion.  
Additionally, she provided a private medical opinion 
suggesting entitlement to direct service connection in which 
a private cardiologist claimed that the Veteran developed 
atherosclerosis while in service.  Hence, the appellant has 
not been prejudiced by VA's failure to provide a Hupp notice, 
and no further notice is in order.

The Board also notes that the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Following the August 2006 notice letter, the cause 
of death claim was readjudicated, and a statement of the case 
was issued in June 2007.  Consequently, the Board finds that 
the duty to notify has been satisfied.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A.. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the appellant submitted additional records and private 
medical opinions, and was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Acting Veterans Law Judge in December 2009.  

Next, as noted above, a VHA opinion was requested to address 
the medical issues involved in the appeal.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VHA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the service, private, and VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include a May 1995 VA hospitalization report, 
statements from S.A., M.D., and S.M., M.D., treatment records 
from those physicians, the report of a May 2001 VA 
examination, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  There is no 
indication that the expert was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.   Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II.  Service Connection for Cause of Death

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service. See 38 U.S.C.A. § 1110 (West 
2002).  Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
malignant tumors, was manifest to a compensable degree within 
one year of service discharge.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran's certificate of death indicates that he 
died in December 2005 and that the immediate cause of death 
was atherosclerotic cardiovascular disease.  It further noted 
that the approximate interval between the onset of 
atherosclerotic cardiovascular disease and death was 
"years."  There was no autopsy or operation performed.    

At the time of the Veteran's death, service connection was in 
effect for the following disabilities:  ankylosis of the 
right knee, rated as 30 percent disabling; residuals of shell 
fragment wound, right thigh, Muscle Group VIII, with 
residuals of ligation of the right femoral artery, rated as 
30 percent disabling; residuals of shell fragment wounds, 
left leg, rated as 20 percent disabling; residuals of shell 
fragment wounds, right leg and ankle, evaluated as 10 percent 
disabling; residual scarring due to shell fragment wound of 
the right deltoid, rated as noncompensable; Raynaud's disease 
of the right foot, rated as noncompensable; residual scarring 
due to shell fragment wound of the right buttock, rated as 
noncompensable; residual scarring due to shell fragment wound 
between the left little and ring fingers, rated as 
noncompensable; residual scarring due to shell fragment wound 
of the neck, rated as noncompensable; and residual scarring 
due to shell fragment wound of the left thigh, rated as 
noncompensable.  

He had also been awarded a total disability rating due to 
individual unemployability resulting from service connected 
disability (TDIU) effective from September 24, 2004.  

The Veteran's service treatment records reveal that he was 
wounded in action by shell shrapnel fragments in October 
1944, and that he suffered wounds to the right leg, right 
knee, right thigh, left leg, neck, and right shoulder.  He 
bled profusely from all wounds.  He was operated on and his 
wounds were debrided.  He was kept in a right leg cast for 25 
days.  Approximately one month after the injury, the Veteran 
noticed gradual swelling of the wound located in the right 
popliteal region.   The swelling grew larger and eventually 
grew to be 14 cm in diameter.  The mass was harder, tense, 
and tender.  Following testing, the Veteran was diagnosed as 
having an aneurysm of the right upper femoral artery with 
hematoma of the surrounding tissues.  In December 1944, he 
was found to have a large right groin hematoma with normal 
electrocardiography (EKG).  In January 1945, he underwent 
surgical repair of a large right femoral artery aneurysm by 
an endoaneurysmorrhaphy procedure.  His post-operative course 
was "uneventful".  Contemporaneous x-rays did show, 
however, severe traumatic arthritis of the right knee.  He 
subsequently underwent several orthopedic operations 
(arthrodesis) of the right knee.  Significantly, there are no 
service treatment records subsequent to the January 1945 
surgery documenting any problems with the Veteran's vascular 
system or heart.  There was also no treatment for or 
diagnosis of atherosclerotic cardiovascular disease.   

Post-service medical evidence includes, but is not limited 
to, the following evidence.  An August 1946 VA consultation 
report did indicate that the posterior tibial arteries could 
not be felt.  There were no color changes.  A December 1946 
VA examination did not include an evaluation of the Veteran's 
cardiovascular system. When he was examined by VA October 
1950, his blood pressure was 100/70.  His seated pulse was 
72.  An examination of his cardiovascular system was normal.   
A report of VA outpatient treatment occurring in May 1955 
indicates that the Veteran's in-service wounds/treatment 
includes the ligation of the right femoral artery.  A 
February 1960 VA examination did not include an examination 
of the cardiovascular system.  



Treatment records from S. K. Agrawal, M.D, Athens Regional 
Medical Center, and S. V. McBee, M.D., dated between March 
1999 and March 2001 document treatment coronary artery 
disease, hypertension, congestive heart failure, and 
asymptomatic bradycardia.   None of those records establish a 
relationship between the Veteran's various cardiovascular 
disabilities and his active service, to include service 
connected injuries.

In support of her claim, the appellant submitted 
correspondence from private physicians.  In a May 2006 office 
visit note, S. K. Agrawal, M.D., the Veteran's private 
cardiologist, opined that the Veteran had dementia as well as 
systemic atherosclerosis involving the heart and legs.  He 
further opined that "his atherosclerosis did manifest during 
his military service and is thought to be a causative factor 
in his death."  A February 2003 treatment note from Dr. 
Agrawal's office noted a family history of coronary artery 
disease, hypercholesterolemia, hypertension, and a history of 
cigarette smoking.  

Similarly, correspondence dated in May 2006 from S. V. McBee, 
M.D., the Veteran's primary treating physician since 1995, 
indicated that the Veteran "suffered most of his life with 
Atherosclerotic cardiovascular disease; he suffered with 
progressive dementia; and had degenerative joint disease and 
required a fusion of his right knee."  She further opined 
that, "All of these medical conditions date back to his 
military service and all were contributors to his death."

At the December 2009 Travel Board hearing, the appellant's 
representative suggested that the all of the Veteran's 
service-connected disabilities, in particular the femoral 
surgery and fusion of the right knee, contributed to the 
heart disease which ultimately resulted in his death.  The 
appellant testified as to her belief that the ligation of the 
right femoral artery noted in service caused poor circulation 
that led to an infection that spread throughout his entire 
body, from his leg, to his heart, and finally to his brain.  
The appellant and her representative made clear at the 
hearing that they were seeking entitlement to service 
connection on a secondary basis rather than a direct basis.  

The Board referred the case to a medical expert to obtain an 
opinion in January 2010.  In February 2010, the medical 
expert provided a detailed opinion in which he concluded that 
it was not at least as likely as not that the appellant's 
arteriosclerotic cardiovascular disease was caused or 
aggravated by his service-connected disabilities.  In 
rendering this opinion, the medical expert performed a 
thorough review of the Veteran's service and post-service 
treatment records.  He summarized the Veteran's service 
treatment records by noting that the Veteran underwent a 
January 1945 surgical repair of a large right femoral artery 
aneurysm by an endoaneurysmorrhaphy procedure.  He noted that 
normal distal posterior tibial artery pulses were present at 
the end of the procedure.  The expert emphasized that a VA 
treatment record dated in May 11, 1955 erroneously reported 
that the Veteran had a "ligation of the right femoral 
artery" in January 1945, noting that the artery was never 
ligated in service.  

Further reviewing the Veteran's post-service treatment 
records, the medical expert indicated that he had no apparent 
symptoms of heart disease until March 1999, at which time he 
suffered the first of a series of heart attacks.  A coronary 
angiography revealed a three vessel disease, and the Veteran 
underwent percutaneous transluminal coronary angioplasty and 
had one stent placed in the left anterior descending (LAD) 
artery.  

The medical expert noted that the Veteran had a past history 
of hypertension since at least 1995 and also suffered a small 
cerebrovascular accident in 1995.  The Veteran had a history 
of smoking, but had quit between the ages of 45 and 50.  The 
Veteran also had a history of non-insulin-dependent diabetes 
mellitus and hyperlipidemia.  The Veteran suffered from an 
additional heart attack in 2001, and was documented with 
carotid artery disease in 2003.  In April 2004, he had 
congestive heart failure with echocardiogram findings of 
hypokinetic inferior and anterior wall in April 2004.  In 
September 2004, he had Doppler echocardiography of the lower 
extremities with findings of normal ankle brachial pressure, 
bilaterally.  

The expert also emphasized the Veteran's "strong family 
history" for coronary artery disease.  Specifically, his 
father had congestive heart failure and his mother suffered 
from coronary artery disease and a cerebrovascular accident.  
The Veteran also had a strong family history of diabetes, 
which included his mother as well as his two sisters.  The 
Veteran's history of ethanol alcohol abuse as an adolescent 
and while in the service in 1945 was also noted.  

In reviewing the Veteran's records, the medical expert 
strongly disagreed with Dr. Agrawal's May 2006 statement that 
the Veteran suffered most of his life with arteriosclerotic 
heart disease.  In particular, the expert noted that Dr. 
Agrawal did not provide objective or documented evidence of 
heart or circulatory disease prior to the 1999 heart attack.  

Similarly, the expert disagreed with the May 2006 statements 
from Dr. McBee that peripheral arterial obstructive disease 
and arteriosclerosis manifested during military service and 
were causative factors in his death.  To the contrary, the 
expert found no evidence or documentation in the Veteran's 
medical treatment records to support that opinion.  
Furthermore, he disagreed with Dr. McBee's conclusion that 
peripheral arterial obstructive disease with no distal pulses 
was a causative factor of death because it was completely 
contradicted by the September 2004 Doppler echocardiography 
of the lower extremities with findings of normal ankle 
brachial pressure, bilaterally

In sum, the medical expert concluded that it was not at least 
likely as not that the arteriosclerotic cardiovascular 
disease, the immediate cause of the Veteran's death, was 
caused or aggravated by his service-connected disabilities.  
Furthermore, the expert specifically opined that the 
traumatic aneurysm of the right femoral artery in no way 
caused, contributed, or aggravated a circulatory disorder 
that led to the Veteran's development of arteriosclerotic 
cardiovascular disease.  

To support these conclusions, the medical expert noted that 
the Veteran had many risk factors to produce arteriosclerosis 
that were in no way related to his orthopedic problems, a 
fact which became evident at the time of his first heart 
attack in March 1999.  The Veteran's strong family history of 
coronary artery disease, diabetes, and hypertension; his 
history of smoking; and his history of diabetes were all 
factors that influenced development of arteriosclerosis with 
involvement of coronary and carotid arteries.  

The Board notes that the claims file contains differing 
opinions as to whether the Veteran's cause of death is 
related to active service.  It is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

Here, the Board affords more probative weight to the expert 
medical opinion obtained in February 2010 than it does to the 
private medical opinions submitted by the appellant in May 
2006.  Specifically, the Board finds that the February 2010 
medical expert conducted a thorough review of the Veteran's 
entire claims folder and based his well-reasoned opinions on 
objective, documented evidence found in the claims folder.  
Significantly, the expert clearly explained the underlying 
reasoning for his opinions and conclusions.

To the contrary, the May 2006 opinions rendered by Dr. 
Agrawal and Dr. McBee were conclusory in nature and failed to 
provide any underlying reasoning explaining how the 
respective physicians reached their conclusions.  The 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).  The opinions from Drs. Agrawal and 
McBee provided absolutely no rationale for their conclusions, 
pointed to no evidence to support their opinions, and made no 
indication that the complete record was considered.  As such, 
the Board affords very little probative weight to these 
opinions.

The Board has also considered the appellant's statements and 
sworn testimony asserting a nexus between the Veteran's death 
and his period of active duty service.  However, causes of 
death such as atherosclerotic cardiovascular disease are not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who have rendered opinions during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright, 2 Vet. App. at 25.  

A grant of service connection for the cause of the Veteran's 
death is not in order.  In so concluding, the Board in no way 
intends to minimize the Veteran's sacrifices for his country.  
His service was greatly appreciated.  He was an exceptional 
American in every respect.

Finally, the Board notes that a total disability rating due 
to individual unemployability resulting from service-
connected disability (TDIU) was in effect from September 24, 
2004, until the Veteran's death.  A surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service-connected where it is shown that 
the veteran's death was not the result of willful misconduct, 
and, in pertinent part, the veteran was continuously rated 
totally disabled for the 10 years immediately preceding 
death.  See 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 
3.22(a) (2009).  The April 2006 RO decision denied 
entitlement to 38 U.S.C.A. § 1318.  The appellant did not 
appeal this portion of the decision.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


